Title: [To Thomas Jefferson from Philip Mazzei, 2 October 1781]
From: Mazzei, Philip
To: Jefferson, Thomas


        [Florence, 2 Oct. 1781. Mazzei’s “Representation” of his conduct as agent for Virginia in Europe states that in a letter of this date, his dispatch “No. 26” to TJ, he wrote: “My Bill drawn by your Excellency’s order, on Messr. Penet, D’Acosta, Freres & Co., has been protested. I am at a loss what to do. It was my intention to tell my circumstances to this Sovereign, and was I to do it, I think I might obtain what I want; but am afraid of prejudicing the Affair of the Loan, lest the difficulty I must confess of receiving remittances for my maintenance, should raise doubts on the possibility of paying the Annual Interest in time of war, which I am instructed to engage for” (Marraro, Mazzei, p. 96). No copy of this dispatch has been found.]
      